SUPER|OR COURT
oF THE

STATE OF DELAWARE

VlleN L. MED|N|LLA LEoNARD L. WlLLlAMS JusTlcE CENTER
JuDGE 500 NoRTH KlNG STREET, sulTE 10400

WlLMlNGToN. DE 19801-3733

TELEPHoNE (302) 255-0626

July 25, 2017
Albert M. Greto, Esq. Jeffrey M. Weiner, Esq.
R. Joseph Hrubiec, Esq. LaW Offlces of Jeffrey M. Weiner PA
Greto Law 1332 King Street
715 N. Tatnall Street Wilmington, DE 19801

Wilmington, DE 19899-0756

Re: Michael Ciabattoni v. Teamsters Local 326
Case I.D. No.: N15C-04-059 VLM

Dear Counsel:

This is the Court’s ruling on Plaintiff’ s Motion for Leave to Join Defendants
and to File a Third Amended Complaint (“Motion”), filed on June 9, 2017. For the
reasons stated beloW, Plaintiff’ s Motion is DENIED.

F actual and Procedural Background

The factual background of this case is more fully outlined in prior opinions
of this Court.l What follows is a summation of the salient facts Solely for purposes
of the pending Motion.

On February 12, 2017, an administrator of the Facebook page, “Bring the
Teamsters to Fed EX Freight,” posted the following message:

Congratulations Ernie, you are the true meaning of a stand

 

‘ See Ciabattoni v. Teamsters Local 326, 2017 WL 1175665 (Del. Super. Mar. 28, 2017)
(granting Defendant Travis Eby’s motion to dismiss on personal jurisdiction grounds);
Ciabattoni v. Teamsters Local 326, 2016 WL 4442277 (Del. Super. Aug. 22, 2016) (same as to
Defendant Robert Taylor).

up guy. You have never made a promise to the men at sbr
and has [sic] always been truthful to them. You have been
a great mentor to me and to so many others. I have enjoyed
working side by side with you for the past 3 years and look
forward to many more. Again congratulations and I look
forward to working by your side. NOW LETS [sic] GET
IT ON.2

This message appeared as a comment to an earlier post on the Facebook page
that posted a Teamster.org article, entitled “Ernie Soehl Appointed to Lead
Teamsters National Freight Division.” Underneath the above comment appears a
photograph of two men. Plaintiff maintains that the two men in the photo are Ernie
Soehl and Travis Eby.3 Other comments appear below this post, including posts
under the moniker of “Bring the Teamsters to F ed EX Freight;” these posts suggest
that different individuals were able to comment under this same moniker on the
Facebook page.

To Plaintiff, the February 12, 2017 post is a smoking gun. Plaintiff discovered
this post in March 2017, about the same time the Court was considering his then-
pending motion for reargument of Defendant Travis Eby’s motion to dismiss the
second amended complaint. This Court, at that time, did not consider this new post
when it was raised during oral argument, noting that it had not been raised in the
briefs on the motion. The Court denied Plaintiff’s motion for reargument on May
12, 2017.

Undaunted, Plaintiff has filed this Motion, seeking leave to re-join Travis Eby
(“Eby”), and to join_for the first time_Ernest Soehl (“Soehl”), Teamsters Local
701, Teamster Local 776, the International Brotherhood of Teamsters (“IBT”), and
Robert Baker (collectively “New Defendants”). Defendants objected to the Motion
in a written response filed on June 20, 2017. The Court heard oral argument on the
Motion on July 18, 2017 and reserved decision. Having considered the filings and
oral arguments, this is the Court’s decision on Plaintiff s Motion.

 

2 Plaintist Motion for Leave to Join Defendants and File Third Amended Complaint at Ex. A,
Ciabattoni v. Teamsters Local 326, C.A. No. N15C-04-059 VLM (Del. Super. June 9, 2017)
[hereinafter Motion].

3Seeid. at1ll.

Contentions of the Parties

Plaintiff argues that the New Defendants are amenable to the jurisdiction of
this Court and should be joined. As to IBT and Soehl, Plaintiff contends that they
are subject to traditional personal jurisdiction of this Court. AS to the other out-of-
state New Defendants and Eby, Plaintiff contends that they are subject to the
jurisdiction of this Court under the conspiracy theory of personal jurisdiction

Additionally, Plaintiff maintains that amendments to the complaint should be
freely given when justice So requires Further, he argues that the allegations in the
Proposed Third Amended Complaint relate back to the filing date of the original
complaint. Finally, he states that the New Defendants are necessary parties ; without
their involvement, Plaintiff may not obtain complete relief on his claims of
intentional infliction of emotional distress, invasion of privacy, and defamation4

Defendants maintain that this is a “laSt-ditch effort by Plaintiff to circumvent
the minimum contacts [analysis] and Due Process requirements.”5 They argue that
the February 12, 2017 post does nothing to change this Court’s earlier analysis
regarding personal jurisdiction Moreover, Defendants contend that neither Eby nor
the New Defendants are necessary parties to this action. Further, Defendants argue
that this amendment will cause undue prejudice They also maintain that the statute
of limitations as to the New Defendants has passed and that these claims do not relate
back to the original complaint. Finally, Defendants posit that well-settled U.S.
Supreme Court jurisprudence either prevents or colors Plaintiff s allegations as
raised in the Proposed Third Amended Complaint.6

Standard of Review

Delaware Superior Court Civil Rule 15(a) governs the amendment of

 

4 Complete relief, as stated by Plaintiff, includes more than money damages: he seeks “retractions
and apologies” for Defendants’ alleged conduct.

5 Teamsters Defendants’ Opposition to Plaintiff’ s Second Motion to Join Defendants and File
Third Amended Complaint at 3, Ciabattoni v. Teamsters Local 326, C.A. No. N15C-04-059 VLM
(Del. Super. June 20, 2017) [hereinafter Response].

6 See id. at 2, 6 (citing Old Dominion Branch No. 496, Nal"l Assoc. of Letter Carriers, AFL-CIO
v. Austin, 418 U.S. 264 (1974); Lz`nn v. Unitea' Plant Guard Workers ofAm., Local 114, 383 U.S.
53 (1966); Coronaa’o Coal Co. v. Unitea' Mine Workers ofAm., 268 U.S. 295 (1925); United Mine
Workers ofAm. v. Coronaa'o Coal C0., 259 U.S. 344 (1922)).

3

pleadings7 Beyond the period for amendment as a matter of course, the amending
party must seek leave of court to amend a pleading.8 The Court shall freely grant
such leave “when just so requires.”9 However, where the amendment is futile_i.e.,
the amendment would not survive a motion to dismiss for failure to state a claim_
the Court should deny leave to amend.10

Rule 15(c) addresses the “relation back of amendments.”ll If the amending
party seeks to add a new party to the action after the running of the applicable statute
of limitations, that party must, first, show that the amendment arises out of the same
conduct, transaction, or occurrence as timely set forth in the original pleading12
Next, the amending party must show that the new party “has received such notice of
the institution of the action that the party will not be prejudiced in maintaining a
defense on the merits. . . .”13 Finally, the amending party must also show that the
new party “knew or should have known that, but for a mistake concerning the
identity of the proper party, the action would have been brought against the [new]
party.”14

Discussion

While motions to amend the pleadings are to be freely given where justice so
requires, this Motion is not such a circumstance There are several reasons for this
conclusion. The Court will address but a few of those reasons for why Plaintiff’ s
Motion is denied.

 

7 DEL. SUPER. CT. Clv. R. 15(a).

8 See id.

9 Id.

10 See Clark v. State Farm Mut. Auto. Ins. Co., 131 A.3d 806, 811-12 (Del. 2016) (quoting Price
v. E.I. DuPont de Nemours & CO., 26 A.3d 162, 166 (Del. 2011); Cornell v. Glasgow LLC v. La
Grange Props., LLC, 2012 WL 2106945, at *12 n.134 (Del. Super. June 6, 2012)).

11 Rule 15(c).

12 See Rule 15(0). See generally Mullen v. Alarmguara’ ofDelmarva, Inc., 625 A.2d 258 (Del.
1993) (discussing three requirements for relation back of amendment against new party to action).

13 Rule 15(0)(3)(A).

14 Rule 15(0)(3)(13).

A. Jurisdiction and the New Defendants

The conspiracy theory of jurisdiction has been exhaustiver addressed in this
Court’S prior written decisions15 The Court incorporates those opinions here, and
writes only to clarify its application to the New Defendants

The New Defendants are all out-of-state entities or individuals Local 701 is
a New Jersey entity. Ernie Soehl is a New Jersey resident. Local 776 is a
Pennsylvania entity. Robert Baker is a Pennsylvania resident. IBT is a Washington,
D.C. entity.

The hook for all of these entities and individuals in the Proposed Third
Amended Complaint is a conspiracy to tortiously injure and defame Plaintiff. This
includes conduct of the named Delaware Defendants, who allegedly collected and
transmitted sensitive documents regarding Plaintiff to the out-of-state New
Defendants. The New Defendants then allegedly posted or conspired with the
Delaware Defendants to harm Plaintiff’ s reputation. This was putatively achieved
through the semi-anonymous posts and comments of administrator(s) to the subject
Facebook page.

The catalysts for the aggrandizement of this conspiracy in the Proposed Third
Amended Complaint is one solitary photo and comment: the February 12, 2017
Facebook post. This post allegedly evidences that Soehl and Eby held a working
relationship akin to that of mentor-mentee. Assuming this to be the case, however,
is one thing. Plaintiff’ s allegations take this much further: he alleges, ipso facto, that
this post, and the revelation of Eby and Soehl’s relationship manifests the very
conspiracy he has alleged since April 2015, when he first filed this action.

Even taking this allegation as true, the Court finds that this Facebook post is
immaterial to the jurisdictional issues addressed in prior opinions of this Court. As
such, there has been no showing that the New Defendants would remain in the action
after the Court’s consideration of their inevitable motion to dismiss for lack of
personal jurisdiction Thus, the proposed amendment is futile for this reason, in
addition to the other reasons that follow.

B. Delay

A brief timeline of this case’s procedural history is necessary to evince what

 

15 See Supra, note l.

this Court sees as unnecessary delay in the prosecution of this action.

The complaint alleges claims spanning from 2012 to January 9, 2015. The
original complaint was filed on April 7, 2015 and removed shortly thereafter to the
United States District Court for the District of Delaware. The case was remanded
by stipulation of the parties on January 28, 2016. On April 25, 2016, Defendant
Robert Taylor’s motion to dismiss was filed and briefed. On August 22, 2016, that
motion was granted.

Plaintiff filed a second amended complaint on November 28, 2016. Eby was
joined in the amendment and moved to dismiss on January 13, 2017. This motion
was fully briefed and argued On March 28, 2017, this Court granted Eby’s motion
to dismiss Plaintiff"s motion for reargument was filed on April 4, 2017 and argued
on May 12, 2017. That motion was denied on the record at the hearing.

Plaintiff s present Motion comes over two years after the filing of the original
complaint. Many civil cases in this Court proceed through trial in that same
timeframe. For some reason, this case is an outlier. Not one single deposition has
been taken. When dates were proposed by Defendants to Plaintiff, he raised issues
of lack of adequate accommodations in the distant locale of Harrisburg,
Pennsylvania. Throughout the proceedings it is unclear why Plaintiff has not moved
forward with discovery into his allegations

This case has been stuck in neutral for far too long. lt is time to shift into first
gear and get moving. Depositions and discovery would be a start. A third amended
complaint, and the concomitant third motion to dismiss, would unreasonably delay
the action further.

C. Eby

Numerologists abound with disquisitions concerning the exaltation of the
number “three.”'6 The provenance of its significance spans continents and eras

 

16 See, e.g., IAMBLICHUS, THE THEoLoGY oF ARITHMETIC: ON THE MYSTICAL, MATHEMATICAL
AND CosMoLoGICAL SYMBoLIsM oF THE FIRST TEN NUMBERS 52-53 (Robin Waterfield, trans_,
1988) (“The triad is pervasive in the nature of number: for there are three types of odd number. . .
. The triad is very well suited to geometry: for the basic element in plane figures is the triangle,

and there are three kinds of triangle. . . . There are three configurations of the moon_waxing, full
moon and waning; there are three types of irregular motion of the planets. . . ; there are three circles
which define Zodiacal plane. . . ; there are three kinds of living creature. . . . One could relate to
all this the words of Homer, “All was divided into three. . . .”’).

6

During the Victorian Era, the famous British poet, Elizabeth Barrett Browning,
writing her paramour, R. H. Horne, wished him good luck, noting: “The luck of the
third adventure is proverbial.”17 Over time, British vernacular distilled this meaning
to: “Third time lucky.” In America, the colloquialism became-whether through
transmutation or by independent origination_the “third time’s the charm.”

But, just as the Aristotelian principle notes that, “Nature abhors a vacuum,”
so too this Court abhors the number three. Rules of civil procedure permit a moving
party to seek the relitigation of a decided issue in certain respects Rule 59 of the
Delaware Rules of Civil Procedure permits such reconsideration through motions
for reargument or reconsideration However, nowhere will a litigant find in these
rules a third bite at the proverbial apple. Instead, the “law of the case” doctrine steps
in; the third time is not lucky in the courts18

Plaintiff’ s attempt_without a proper procedural reference_to relitigate
Eby’s amenability to the personal jurisdiction of this Court is of the same vein. The
law of the case doctrine and the rules of civil procedure prohibit the relitigation of
this issue. Therefore, the amendment as to Eby is summarily dismissed

In so much as Plaintiff alleges that newly-discovered evidence has been
presented, the February 12, 2017 Facebook post is no smoking gun. lt shines no
more light on the alleged conspiracy than did the insufficient evidence marshalled
earlier in Plaintiff’ s attempt to invoke the conspiracy theory of personal jurisdiction
as to Eby. This post presents no basis to permit the reintroduction of Eby in the
Proposed Third Amended Complaint.

D. Statute of Limitations and Relation Back

The last allegedly tortious conduct in the original and amended complaints
occurred on January 9, 2015. Plaintiff s claims of intentional infliction of emotional
distress, invasion of privacy, and defamation are subject to a two-year Statute of
limitations period.19 Because this period has run before the third amended
complaint, Plaintiff must satisfy the requirements set forth in Rule 15(c) regarding

 

17 See Gary Martin, T he Meaning and Origin of the Expression.' Third T ime Lucky, THE PHRASE
FINDER, http://www.phrases.org.uk/meanings/third-time-lucky.html (last visited July 24, 2017).

18 See, e.g., Nationwide Emerging Managers, LLC v. Northpointe Holdings, LLC, 112 A.3d 878,
894 (Del. 2015) (discussing “law of the case” doctrine).

19 See 10 Del. C. § 8119 (2013 & supp. 2016).

the relation back of amendments

lBT, Soehl, Teamsters Local 701, Teamsters Local 776, and Robert Baker
were never named in the original complaint. There is no indication that any of the
original parties to the complaint were misidentified. Further, there is only conjecture
that these additional parties knew of the allegations in the original complaint due to
the amoeba-like nature of the alleged conspiracy.

Plaintiff’s invocation of a mass conspiracy, spanning the tristate area, is no
panacea. lt cannot cure all defects in the complaint. lt does not provide a separate
basis for personal jurisdiction but for situations with the strictest offers of factual

proof.20

Significantly, this alleged conspiracy similarly cannot overcome the statute of
limitations or the rules regarding relation back of amendments But for Plaintiff
counsel’s assertion, there is no indication that any of the New Defendants knew or
should have known of the underlying action within the statutory period.

Plaintiff has not shown that the statute of limitations is overcome as to the
New Defendants named in the Proposed Third Amended Complaint. Plaintiff has
not shown that the amendment conforms with Rule 15(c) for the relation back of the
present amendment As such, the Court finds that the proposed amendment is futile
on this basis, in addition to the above-stated bases

Conclusion

For the foregoing reasons, Plaintiff’ s Motion is DENIED.

IT IS SO ORDERED.

SinFly

/

./'

vivi?m,MK/i@dmil

Judge

  

 

oc: Prothonotary
cc: All counsel via File&Serve

 

20 See Istituto Bancario Italiano, SpA v. Hunter Eng’g C0., Inc., 449 A.2d 210, 225 (Del. 1982).
,8 _